Hirschberg, P. J.:
By an order-of the Supreme Court the respondent, the guardian of the infant’s property, had been relieved from the payment of certain monthly allowances to the appellant as guardian of the person and directed to pay them directly to the ward. Subsequently this order was vacated and an order granted directing the resumption of the payments by the respondent to the appellant. An appeal was taken to this court from the latter order, and resulted in an affirmance upon the argument. (Matter of White, 92 App. Div. 614.) The order now appealed from grants the respondent’s motion for a stay of proceedings under the order so affirmed and under the order of affirmance pending an appeal from the latter to the Court of Appeals by the respondent.
Ho allowance of such appeal has been granted by this court, and the order is not appealable to the Court of Appeals as matter of light. (Const. art. 6, § 9; Code Civ. Proc. § 190; Van Arsdale v. King, 155 N. Y. 325; New York Security Co. v. Saratoga G. & El. L. Co., 156 id. 645 ; City of Johnstown v. Wade, 157 id. 50 ; Matter of Small, 158 id. 128 ; Guarantee Trust Co. v. P., R. & N. E. R. R. Co., 160 id. 1.) It follows that it was improper to stay proceedings under the order of affirmance, and that the order granting such stay should be reversed.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with costs.